Title: From John Adams to Benjamin Rush, 21 December 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy December 21th. 1812.

Never! Never be weary, in the Ways of well dreaming! any one of your Dreams worth to the Moralist and the Statesman any Fable of Esop or Phedrus, La Fontaigne, More or Gay. And why should your ancient Wisdom deny itself the Relaxation of a little folatre. Gaiety, where it gives so much pleasure to your Friends hurts the feelings of nobody, and Communicates useful Instruction to all—
My Dream of an Animalical Constitution, had no Squint at the American Republick. De Republica Gallicana narrabatur, or narrate fuit: I am not critick enough in the Language to determine which tense, is the most grammatical, or conformable to Statuary Modesty.
There is a Gentleman here more unfortunate than you are, from the same Causes. I assure you, my Sensibilities are rent and torn for him. Such another Instance of persevering and overwhelming Persecution of Merit, I have never yet known in America. Dr. Waterhouse I mean: Can nothing be done to save an amiable Family and a Man of first rate Merit from Oppression, from becoming a Sacrifice to Tory Vengeance, any and professional Envy?
Your curious fact, as You observe, is not Singular. My Case is like yours “Those who owe me most obligations are the most hostile to me,” The Essex Junto owe their Existence and all their Consequence to me. They adopted my Sentiments and Plan of Government in 1779 and in 1788, and availed themselves of my Writings and my Influence and of my Patronage, to lay the foundation of all that Power which they are now Abusing to the danger of the Nation. Of all our Revolutionary Colleagues and Coadjutors. I was invariably the most tender, the most compassionate the most indulgent to the Tories, as I could exemplify to you in a hundred Instances which would fill a Volume. This Conduct was dictated to me, not only by Humanity and candour, but by a desire to unite the American People, who, you know, were divided in their hearts, as much as they are now, through the whole Revolution.
You have given me more pleasure than you can conceive, by your Account of your Independence and Affluence. But I can by no means unite with your excellent Lady in her Advice. Your Pupils will loose by your Retirement advantages both in reputation and Instruction of greater value to their future Lives, than your Modesty  or their Inexperience can now estimate, Your Patients will loose what no young Physician can supply; perhaps no old one. Your Son James will be established in Practice, under your protecting Wings, sooner, than without you. Your own health, will be better preserved by a continuance in your established habits of thinking and acting, of Studies and exercises, than by the great and Sudden Changes they must undergo, in a Country retirement. Your Daughters Husband must do his duty and We must all be resigned to his fate, whether prosperous or Adverse. He will be, I doubt not a generous Enemy and I hope and believe, that he will meet with none but generous Ennemies.
Our Naval Victories will mark an Ara in the History of the World. They have revealed to Mankind two most important Truths, which, tho I have believed them these forty years few other Men ever Suspected and fewer Still would believe—Viz. 1 That the British Navy is Vulnerable, and, 2 That the American Navy is the only one able to check and limit its Power.—
What Effects will the Splendid and immortal Examples of our American Naval Conquerors have upon the Minds of the French, the Dutch the Russian, the Spanish, the Danish, the Sweedish and the Portuguese Officers and Men? The Effect upon British Officers is Obvious. Instead of Seeking Us, as they do all other Nations, they run away.
My mind is however not at ease. The Disgrace upon disgrace the disasters following disasters which have attended our Officers and Troops upon the Inland Waters; the disposition manifisted by the Southern States, during the first twelve years to weaken the Government and embarrass all its Operations: too faithfully imitated by the Northern States, during the twelve last; appear to tend towards a general dissolution.
Comfort me if you can. My hopes are all in a Navy— / Adieu.
John Adams.